DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 15 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments to paragraph [0025] of the disclosure adding use of foam tape, gasket, tape, or other barrier to couple the liquid reservoir and reagent compartment are new matter. The original specification does not have any disclosure of using any material to couple these components to each other; the closest disclosure is use of different bonding techniques to attach the barrier membrane, but this does not provide support for using other bonding techniques to attach other components.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 now calls for the target analyte to pass through a biofilm into the liquid reservoir; the disclosure does not support this. At best, paragraph [0011] of the originally filed disclosure provides for the analyte generally diffusing into the reservoir, but no disclosure is made of that diffusion taking place through a biofilm. As such, the disclosure does not reasonably convey possession of a device configured to have a target analyte pass through a biofilm to reach a liquid reservoir at the time the invention was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 in the preamble defines the device as being “transdermal” but then in the limitations sets forth operation as being in direct contact to receive secretions, which implies use on a skin surface. It is entirely unclear whether the intent is for a transdermal device (that is, one which goes through skin) or one which is used on a skin surface (that is, not transdermal). As the of the claim(s) is not considered a limitation and does not limit claim construction (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02), the claims will be treated as though directed to “An analyte sensing device…”. Correction is required.
Claim 13 recites that the “liquid reagent is agarose hydrogel”; a gel is not a liquid. It is unclear if the claim intends to merely call for that compartment to contain contents which would rehydrate the lyophilized reagent, or if it requires the presence of an actual liquid in addition to the hydrogel. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 recites that the device “directly contacts a subject”; the human body may not be claimed. For the purposes of examination the claim will be treated as though reciting “said cartridge is configured to directly contact a subject”. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledden (US 2016/0318019) in view of Muir (US 6251660), Ho (US 2004/0132218), and Chowdhury (US 2015/0173659).

Muir teaches the structure of a device with multiple compartments, where a sample is brought into contact with a first compartment and then a fluidic barrier is removed to allow the second compartment to be in contact with the first compartment and allow reactions with the contents (column 25 line to column 26 line 13; see also figure 11). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Ledden with a removable fluidic barrier separating the compartments, as taught by Muir, in order to avoid mixing of the contents prior to sensing. Ho teaches an analyte sensing cartridge which uses both a lyophilized dry reagent and a liquid reagent which are initially separated to perform analyte sensing (paragraph [0022]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Ledden, as modified, 
Ledden, as modified, does not disclose the device additionally comprising a biofilm enclosing the liquid reservoir such that the target analyte can be received through the biofilm while the device is directly in contact with a subject. Chowdhury teaches an analyte sensing device (abstract) which comprises a reservoir encased by a biofilm (paragraph [0019]) that is configured to receive a target analyte through the biofilm when the cartridge is in direct contact with a subject (paragraph [0019]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Ledden, as modified, with a biofilm encasing the liquid reservoir such that the device is configured to have the analyte pass through the biofilm when in contact with a subject, as taught by Chowdhury, in order to allow collection of the desired analyte while allowing the potential to filter out unwanted components.
Regarding claim 13, Muir further teaches including an agarose hydrogel in a compartment to hold a reagent (column 12, lines 3-21). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Ledden, as modified, with an agarose hydrogel, as further taught by Muir, in order to provide support to the reagent held in its chamber.
Regarding claim 15, Muir’s removal of the barrier is enabled by a “snap feature” which is capable of keeping said dry reagent compartment sealed with said liquid reservoir (figure 11, movement of the piston causes the barriers to snap, thus the piston is a “snap feature” which, when used, keeps the reagent compartments sealed to each other via their opening). 

Snap: To break suddenly with a brisk, sharp, cracking sound; to give way abruptly under pressure or tension. https://www.ahdictionary.com/word/search.html?q=snap
Regarding claim 16, Ledden further discloses that one compartment comprises an electrochemical sensor capable of reacting with said enzyme and said target analyte (paragraph [0049]).  

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledden, as modified and applied above, and further in view of Wu (US 2010/0267161).
Ledden, as modified, discloses that the device can be used to analyze a non-limiting variety of analytes (paragraph [0054]) but does not specifically call for using alcohol oxidase to monitor ethanol. Wu teaches an enzyme-based analyte sensing device which uses alcohol oxidase as the reagent to monitor the presence of ethanol in a subject’s blood (paragraph [0116]; all drinking alcohol is ethanol). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Ledden, as modified above, and used alcohol oxidase to monitor ethanol levels, as taught by Wu, in order to monitor a subject’s blood alcohol levels.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledden, as modified and applied above, and further in view of Wang (US 2017/0325724).
.


Response to Arguments
Regarding the previous rejections under 112, Applicant’s recitation of “liquid” as including non-liquid materials is noted; however, the MPEP requires that the specification contain a clear and explicit statement to redefine a term. The Examiner also notes that the term “fluid” would be more accurate and better reflect the actual substances.
Applicant’s arguments with respect to the art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the supposed characteristics of a “snap feature”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term “snap feature” has been given its broadest reasonable interpretation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6503198 to Aronowtiz, which also discloses a transdermal analyte sensing device with wet and dry compartments that directly contacts the subject’s skin to allow the analyte to diffuse into the wet compartment

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791